                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                            CASE NO. 6:20-cv-1795-Orl-22GJK


LUCHY REEDER,

       Plaintiff,
vs.

AMERICAN SECURITY INSURANCE
COMPANY,

       Defendant.


                    NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

X____ IS related to pending or closed civil or criminal case(s) previously filed in this Court,

       or any other Federal or State court, or administrative agency as indicated below:

       Case number 2019-CA-002968, Luchy Reeder v. Universal Property & Casualty

       Insurance Company, Ninth Judicial Circuit in and for Osceola County, Florida.

       The case is pending, but should not be designated as a similar or successive case

       pursuant to Local Rule 1.04(a) or (b).

______ IS NOT           related to any pending or closed civil or criminal case filed with this Court,

       or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions

upon each party no later than fourteen days after appearance of the party.

Dated: October 15, 2020
                                                SHUTTS & BOWEN LLP
                                                Attorneys for Defendant, AMERICAN
                                                SECURITY INSURANCE COMPANY
                                                200 East Broward Boulevard
                                                Suite 2100
                                                Fort Lauderdale, FL 33301
                                                Telephone: (954) 524-5505
                                                Facsimile: (954) 524-5506

                                                By: /s/ Daniel R. Lazaro
                                                    David Batista, Esq.
                                                    Trial Counsel
                                                    Florida Bar No. 175803
                                                    Email: dbatista@shutts.com
                                                    Daniel R. Lazaro, Esq.
                                                    Florida Bar No. 99021
                                                    Email: dlazaro@shutts.com

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of October, 2020, a true and correct copy

of the foregoing has been furnished via CM/ECF to: Keith Pipersburg, Esquire, Insurance

Litigation Group P.A., 1500 NE 162nd Street, Miami, Florida 33162, (service@ilgpa.com).

                                                   /s/ Daniel R. Lazaro
                                                   DANIEL R. LAZARO
FTLDOCS 8050167 1




                                            2
